Exhibit 10.1


logoa03.jpg [logoa03.jpg]
 
Cardinal Health
7000 Cardinal Place
Dublin, OH 43017
614.757.5000 main 




cardinalhealth.com





November 5, 2017


George S. Barrett
c/o Cardinal Health
7000 Cardinal Place
Dublin, OH 43017


Re:    Transition and Retirement


Dear George:
This letter agreement (this “Letter Agreement”) sets forth the terms of your
continuing employment with Cardinal Health, Inc. (the “Company”) in connection
with your transition to Executive Chairman of the Board of Directors of the
Company (the “Board”), effective on January 1, 2018 (the “Transition Date”).
Prior to the Transition Date, the terms of your employment as Chairman and Chief
Executive Officer will be governed by your employment agreement (the “Employment
Agreement”), dated as of September 4, 2012, as amended on August 15, 2015. This
Letter Agreement modifies your Employment Agreement as set forth below, with
capitalized terms not defined herein having the meanings ascribed to them in
your Employment Agreement:
1.
Position. On the Transition Date, your service as the Company’s Chief Executive
Officer will cease and you will continue as an employee of the Company,
initially holding the position of Executive Chairman of the Board, with such
duties and responsibilities as assigned by the Board from time to time. You
agree that the changes to the terms of your compensation and employment
contemplated in this Letter Agreement do not constitute Good Reason under your
Employment Agreement. Except as provided in Section 4(c) of this Letter
Agreement, following the Transition Date, you may not terminate employment for
Good Reason pursuant to Section 4(c)(i) or (ii) (as it relates to equity
compensation) of your Employment Agreement.

2.
Term. Subject to the earlier termination of your employment pursuant to Section
4(b), (c) or (d) of this Letter Agreement, you will continue to serve as an
employee of the Company until the Company’s Annual Meeting of Shareholders in
2018 (the “Retirement Date”), following which you will cease to be an executive,
director or employee of the Company and its subsidiaries.

3.
Compensation. For so long as you remain an employee of the Company, (a) your
base salary ($1,360,000) and bonus opportunity (target of 150% of base salary)
as in effect on the date hereof will remain unchanged (the “Compensation”), (b)
you will continue to be eligible to participate in the Company’s health and
welfare plans and (c) you may continue to utilize the Company aircraft
consistent with your use as Chief Executive Officer.

4.
Severance Rights and Other Benefits.

a.
Except as provided below in clauses (b), (c) and (d) below, your termination of
employment on the Retirement Date will be treated as a “Termination on the
Scheduled End Date” under Section 5(e) of your Employment Agreement, with no
severance rights or benefits due; provided that, you will be entitled to (i)
medical and dental benefits for two years after the Retirement Date on the terms
specified in Section 5(a)(v) of your Employment Agreement (the “Medical
Benefits”), and (ii) a pro-rated annual bonus as specified in Section 5(e) of
your Employment Agreement (the “Pro-Rata Bonus”).

b.
If you voluntarily terminate your employment without Good Reason or if your
employment is terminated for Cause prior to the Retirement Date, you will not be
entitled to any further health and welfare benefits or Compensation, the






--------------------------------------------------------------------------------

George S. Barrett
November 5, 2017
Page 2




Medical Benefits, the Pro-Rata Bonus or any other severance rights or benefits,
except to the extent that you may be eligible for retirement treatment under the
Company’s incentive plans.
c.
If your employment is terminated for any reason without Cause prior to the
Retirement Date, you will be entitled to all of the rights and benefits set
forth in Section 5(a) of your Employment Agreement, in lieu of any other
severance rights, including the Compensation, the Medical Benefits and the
Pro-Rata Bonus.

d.
If your service as Executive Chairman of the Board and as an employee is
terminated by the Company without Cause or by you for Good Reason (i) following
a Change in Control (as defined in the Amended Cardinal Health, Inc. 2011
Long-Term Incentive Plan) and (ii) prior to the Annual Meeting of Shareholders
in 2018, you will be entitled to all of the rights and benefits set forth in
Section 5(a) of your Employment Agreement, in lieu of any other severance
rights, including the Compensation, the Medical Benefits and the Pro-Rata Bonus.

5.
Treatment of Outstanding Equity Awards. Unvested equity awards will continue to
vest in accordance with their terms so long as you remain employed with the
Company. When you become retirement eligible on or after January 28, 2018 (the
“Milestone Date”), the terms of your equity awards will be governed by your
agreements with the Company and the related Company incentive plans.

6.
Miscellaneous. Except as modified herein, your Employment Agreement remains in
full force and effect in accordance with its terms, including, but not limited
to, the restrictive covenants. Section 9 and 10 of your Employment Agreement
shall apply to this letter agreement, mutatis mutandis, and are incorporated by
reference as if fully set forth herein.

Please confirm your agreement by signing and returning a copy of this letter to
Pam Kimmet, Chief Human Resources Officer of the Company, at the Company’s
executive offices.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]





--------------------------------------------------------------------------------





 
 
 
Sincerely,
 
 
 
 CARDINAL HEALTH, INC
 
 
 
 
 
 
 
 
By:
/s/ David P. King 
 
 
 
 
Name:
David P. King
 
 
 
 
Title:
Chairman of the Human Resources and Compensation Committee of the Board of
Directors











Accepted and agreed as of the date set forth above:


/s/ George S. Barrett
 
 
 
George S. Barrett
 
 
 




















